Mary P. Whitney sued Wayne Whitney in the district court for a divorce, and other appropriate relief with respect to their minor children and property. She alleged that "On October 1, A.D.1928, plaintiff and defendant were married in Oklahoma City and ever since that date have been husband and wife."
The ground for divorce was extreme cruelty. Whitney filed an answer wherein he denied the marriage in Oklahoma City; set out in detail his marriage to another woman in 1913 and asserted that that marriage had never been dissolved; and by reason of the marriage existing between him and another woman he was incapable of contracting a marriage with plaintiff in 1928.
During the trial, the fact that Whitney had a living wife in 1928 and was still bound in matrimony to her at the time of the trial became so obvious that plaintiff asked and was given permission to amend her petition to allege as ground for divorce that Whitney had a former wife living at the time of the alleged marriage to her.
At the close of the hearing plaintiff was granted a divorce from Whitney on the ground that he had a living wife at the time he married plaintiff in 1928. The matter of settlement of property rights and the custody of the children was deferred, and settled at a later hearing.
The appeal involves all the issues disposed of by the trial court. However, it is proper to say at this point that no contest is presented to us concerning the children. Their custody was given to their mother; Whitney contracted to pay a sum monthly for the support of each child; the trial court ordered him to pay a monthly sum for their support; and we are not asked to review or interfere with this aspect of the case. The trial judge was solicitous for the legitimacy of these children and properly so. It is observed that Whitney has never denied their paternity, and in all of the records and proceedings before us has recognized them as his children.
At the time plaintiff and Whitney undertook to establish a marital status he was a married man having then a wife from whom he was not divorced and to whom he was bound in legal marriage. Whitney's contention that the alleged marriage with plaintiff was bigamous and void is correct. The Constitution of Oklahoma, article 1, section 2, in legal effect, declares it void. It says "Polygamous or plural marriages are forever prohibited." Said marriage was also void by virtue of 21 O. S. 1941 § 881. It says "Every person who having been married to another who remains living, marries any other person except in cases specified in the next section is guilty of bigamy." 21 O. S. 1941 § 883 makes bigamy a felony. At common law a polygamous marriage is void. See R. C. L. p. 445; 35 Am. Jur. 271. Therefore, Whitney was incapable of entering into a contract of marriage with the plaintiff and the parties' attempted marriage was void ab initio. *Page 180 
Common-law marriages are recognized in this state and what we have heretofore said applies with equal force to such marriages. No further attention, therefore, need be given the distinction attempted to be drawn between ceremonial and unceremonial marriages in this state.
Courts of equity may entertain suits to adjudge the nullity of any void contract, so unquestionably the plaintiff in this action might have maintained a suit in equity to nullify the purported contract of marriage. However, the remedy of divorce was also available. The Legislature had the unquestioned power to authorize the bringing of such an action in our divorce courts, which are creatures of our legislative body, and authorize divorcement on the ground of incapability of one of the parties by reason of the existence of a living spouse. This it did by 12 O. S. 1941 § 1271-(1), wherein it provided, as a ground for divorce, "when either of the parties had a former husband or wife living at the time of the subsequent marriage." By this provision the Legislature authorized the bringing of an action for divorce by a so-called husband or wife on such ground. If the divorce court affords no other benefit to the aggrieved spouse than to obtain a mere declaration of nullity and a division of partnership property, there can be no reason for the foregoing provision. I cannot believe the Legislature intended to do a useless thing. There are good reasons why I think the Legislature so authorized such a person, while it failed to authorize the bringing of a divorce action in any other case where the contract of marriage was void ab initio. The family is the most sacred of all human institutions and its preservation and integrity and the welfare of children are matters of very vital public concern. The Legislature evidently knew, as I know, that a party to a marriage contract might be, while wholly innocent of any wrongdoing, imposed upon grossly by the other party in the manner as contended by the plaintiff herein. Knowledge of a living spouse of a party to a marriage contract might easily be unknown to the other contracting party and such a fact easily be fraudulently undisclosed or covered up. Such a defrauded party to such a void marriage, if innocent of any wrongdoing or knowledge thereof, would morally be entitled to the same protection, rights and privileges as one who was lawfully married, and while the children of such a void marriage are legitimate by virtue of 84 O. S. 1941 § 215, they are likewise entitled morally to the same rights and privileges, incident to a lawful marriage, as children born in lawful wedlock.
I think the Legislature, when it considered the grounds for divorce enumerated in our statutes, had in mind these impelling reasons and therefore saw fit, to the exclusion of all other instances, to provide that such a marriage, sacred as it is from the standpoint of innocent participants, should be dissolved and the void contract resting thereon should be adjudged null and void by divorce proceeding and the parties thereto dealt with equitably under all our divorce statutes. By this provision of the statute such a person, as the plaintiff in this case, is placed in the category of those who may obtain a divorce. Being in the same category as all others who are entitled to maintain an action in a divorce court, she is entitled to all the rights and privileges incident to a lawful marriage relationship; all the statutes applicable to ordinary divorce actions and those relative to child support, division of property, attorney fees, costs, etc., are applicable.
As positive evidence of the intention of the Legislature to extend provisions of our divorce laws to such cases as the instant cause I refer to 12 O. S. 1941 § 1275. It provides:
"When the parties appear to be in equal wrong the court may in its discretion refuse to grant a divorce, and in any such case or in any other case where a divorce is refused, the court may for good cause shown make such order as may be proper for the custody, maintenance *Page 181 
and education of the children, and for the control and equitable division and disposition of the property of the parties, or of either of them, as may be proper, equitable and just, having due regard to the time and manner of acquiring such property, whether the title thereto be in either or both or (sic) said parties."
Then, too, by 12 O. S. 1941 § 1283, provision is made for annulling the attempted marriage of parties incapable from want
of age or understanding, the children of such marriage are declared legitimate. The emphasized expressions in the foregoing sections are self-indicative and explanatory and inescapably point to the fact that the Legislature intended that justice might be done by the application of all provisions of our divorce laws in proper cases and under appropriate circumstances. (Note: The last-mentioned section only gives the right of annulment to those who are incapable by reason of want of age or understanding. Of all those prohibited from entering into a marriage relationship provision for relief, in any form under the divorce laws, is made only in behalf of parties incapable by want of age or understanding and those imposed upon by the fraud and chicanery, such as in the instant case, by one who has a living spouse.)
Ordinarily people who have a surviving spouse will not attempt a remarriage, and likewise ordinarily a person, especially a woman, will not marry one who she knows has a surviving spouse, so it is to be presumed that one who is married to another who has a surviving spouse entered into said marriage innocently and without knowledge of facts that make the contract void. In the instant case you have on the one hand a presumably innocent person with children (children are always innocent of the charges herein laid) and on the other a lawyer and successful business man who knew he had a living wife. Such a person as the plaintiff herein, if innocent, would morally be entitled to as much or more consideration than a lawful wife who had not been imposed upon by such fraud and chicanery as that alleged, for the infamy imposed upon her by the fraud and criminal conduct of such other party will live throughout life. Good morals, common sense, and equity indicate to my mind that our Legislature intended, by the inclusion of this ground of divorce, to extend the application of our divorce laws to such parties.
The divorce laws, if applicable, would give the wife and the innocent children of such a relationship rights that they do not have if relegated to the forum of general equity. Under our divorce statutes provision can be made for the care and maintenance of the minor children and, in the division of property, consideration may be given to the relationship of the mother to their care, maintenance, and education. By reason of the foregoing legitimatizing statute the children of this marriage are legitimate and do not have the protection provided for bastard children. To hold that the Legislature did not have the power to extend the divorce laws of this state to such parties or to hold that the Legislature did not intend to do so, would worse than bastardize the children herein. The Legislature did have this power and such statutes as section 1271, supra, should be liberally construed so as to extend the applicability of our divorce statutes to such parties and their children. In so doing no injustice would be done. The parties' guilty knowledge or conduct will be properly determined and justice as between the parties — particularly as to the children — will be done. Courts of equity should not be restricted by strict interpretation that they cannot do justice or be compelled to do an injustice.
The trial court had all the witnesses before it and had full opportunity to hear their testimony and observe their demeanor and no doubt properly evaluated the weight and credit to be accorded their testimony. It patiently heard the parties to this case over a long period of time and no doubt gave earnest consideration to all the testimony, including *Page 182 
that regarding the responsibility of the defendant to another wife of many years, and concluded that the contract of settlement between the parties was not conscionable, awarded custody of the children to the mother and decreed her a divorce and divided the property and assessed attorney fees and costs. The majority opinion is not based on inadequacy of proof in any respect nor is it founded upon a determination by us that the judgment of the trial court is clearly contrary to the evidence. The determination of the court in these respects should be affirmed.
The majority opinion recognizes and judicially approves the divorce in this case, but permits one, who knowingly violated the marriage laws of this state with knowledge of the provision of the statute that his marriage status with another constituted grounds for divorce, to escape the legal responsibility that would attach to him if his marriage had been contracted and entered into by him legally and in good faith.
I do not believe our Legislature ever intended any such inequity. To so hold is to do violence to the evident intention of the Legislature, which is based upon good morals and decency, the protection of innocent persons against the vilest kind of chicanery, fraud and criminal conduct.
I therefore respectfully dissent.